IN THE SUPREME COURT OF THE STATE OF NEVADA


                  IN THE MATTER OF DISCIPLINE OF                        No. 69228
                  JERRY DONOHUE, BAR NO. 8793.
                                                                              FILED
                                                                              JUL 2 2 2016

                                         ORDER OF SUSPENSION             BY
                              This is an automatic review of a Southe T Nevada
                  Disciplinary Board hearing panel's findings of fact, conclusions of law and
                  recommendation that attorney Jerry Donohue be suspended from the
                  practice of law for one year. The panel also recommended that Donohue
                  take six hours of continuing legal education (CLE) on law office
                  management and six hours of CLE on ethics, in addition to the CLE hours
                  he was ordinarily required to complete. The panel further recommended
                  that Donohue pay restitution to certain clients prior to applying for
                  reinstatement and pay the costs of the bar proceedings, excluding staff
                  salaries.
                              The record before this court indicates that in 2011 Donohue
                  was retained by LaVonne Atkins-St. Rose to handle her son's traffic
                  tickets, and while her son completed traffic school and she provided
                  Donohue with the amount of the fine to be paid to the court, Donohue did
                  not provide evidence of the traffic school completion to the court and did
                  not pay the entire amount of the fine to the court. Thus, the panel found
                  that Donohue violated RPC 1.3 (diligence) for failing to ensure that proof
                  of completion of traffic school was provided to the court and RPC 1.4
                  (communication) for failing to respond to Atkins-St. Rose, after she


SUPREME COURT
        OF
     NEVADA


(0) 1947A    ce                                                                    )co   -77&))
                 discovered that a bench warrant had been issued for her son's arrest for
                 failing to pay the fine.
                              Also in 2011, during Donohue's representation of Stephanie
                 Tuesday, Donohue's paralegal, Jaime Clark, stole Tuesday's identity and
                 obtained a credit card under Tuesday's name. When Tuesday informed
                 Donohue about Clark's actions, Donohue failed to investigate Tuesday's
                 allegations or prevent Clark from having access to his client's information
                 or property until a year later, when Clark was arrested. The panel found
                 that Donohue violated RPC 1.15 (safekeeping property) because he
                 allowed Clark to be in a position where she could access Tuesday's
                 sensitive financial information, RPC 5.3 (responsibilities regarding
                 nonlawyer assistants) for failing to make reasonable efforts to ensure that
                 Clark was not stealing from his clients, and RPC 8.4 (misconduct) for
                 knowingly allowing Clark to act in ways that would violate the Rules of
                 Professional Conduct.
                              In May 2012, Welthy Silva retained Donohue to handle her
                 divorce, but according to Silva, Clark handled the majority of the work
                 done on her divorce. Additionally, Silva paid Clark $4,000 in cash to be
                 applied to her retainer, but that money disappeared and when Silva
                 questioned Donohue why her bill did not reflect the $4,000 credit, he once
                 again did not immediately limit Clark's access to his client's personal
                 information or property. The panel found that Donohue had violated RPC
                 1.4 (communication) for failing to respond to Silva, RPC 1.15 (safekeeping
                 property) for allowing Clark to be in a position where she could take
                 Silva's money and not credit that money to Silva's account, RPC 5.3
                 (responsibilities regarding nonlawyer assistants) for failing to make
                 reasonable efforts to ensure that Clark was not stealing from his clients,

SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A    e
                 and RPC 5.5 (unauthorized practice of law) for allowing Clark to do work
                 on Silva's divorce without properly supervising her.
                             Lastly, Krista Hanson retained Donohue to handle two traffic
                 tickets for her. Hanson provided her credit card information to Clark to
                 pay the court fine, but instead of paying the court fine Clark charged the
                 same amount on the credit card payable to a company unrelated to
                 Donohue. A bench warrant was issued for Hanson's arrest for failure to
                 pay the fine, and after making her payment directly to the court she
                 attempted to contact Donohue repeatedly, but to no avail. The panel
                 found that Donohue violated RPC 1.1 (competence) for failing to
                 appropriately handle Hanson's traffic ticket, RPC 1.3 (diligence) for not
                 diligently responding to Hanson's matter, RPC 1.4 (communication) for
                 failing to return Hanson's calls, RPC 1.15 (safekeeping property) for
                 allowing Clark to charge Hanson and then not ensuring that Hanson's
                 ticket was paid, and RPC 5.3 (responsibilities regarding nonlawyer
                 assistants) for failing to make reasonable efforts to ensure that Clark was
                 not stealing from his clients.
                             In addition to these findings, the panel found the following
                 aggravating factors: (1) prior disciplinary offense; (2) pattern of
                 misconduct; (3) submission of false evidence, false statements, or other
                 deceptive practices during the disciplinary hearing; (4) refusal to
                 acknowledge the wrongful nature of conduct; (5) vulnerability of victim; (6)
                 substantial experience in the practice of law; and (7) indifference to
                 making restitution. The panel found that the only mitigating factor was
                 the delay in the disciplinary proceedings.
                             Based on our review of the record, we conclude that the panel's
                 findings are supported by clear and convincing evidence and the panel's

SUPREME COURT
        OF
     NEVADA
                                                       3
(0) 1947A    e
                recommendation of a one-year suspension should be imposed.'           In re
                Discipline of Schaefer,    117 Nev. 496, 515, 25 P.3d 191, 204 (2001)
                (explaining that this court will examine the record anew and exercise
                independent judgment, and that "[e]thical violations must be proven by
                clear and convincing evidence"). Further, the State Bar of Nevada was not
                judicially estopped from prosecuting Donohue's ethical violations because
                he was a victim/witness at Clark's criminal trial as the State Bar is not
                the same party as the State of Nevada, which brings criminal complaints.
                See SCR 76(1) (providing that the State Bar is a public corporation "under
                the exclusive jurisdiction and control of the supreme court").
                            While we are concerned by Donohue's misconduct and the
                substantial aggravating factors, including that Donohue does not appear
                to understand that he should have investigated Clark's actions or
                prevented her access to his client's personal information and property
                earlier, we conclude that the panel's recommended discipline is sufficient
                to serve the purpose of attorney discipline, because a one-year suspension
                in combination with the six CLE hours on law office management and the
                six CLE hours on ethics should assist Donohue in understanding and
                addressing his ethical violations. See State Bar of Nev. v. Claiborne, 104
Nev. 115, 213, 756 P.2d 464, 527-28 (1988) (explaining that the purpose of
                attorney discipline is not to punish an attorney but to protect the public
                and the integrity of the bar).

                      'While the panel failed to issue its written decision within 30 days,
                SCR 105(2)(e), we conclude that this failure does not warrant dismissal of
                the bar complaint. See SCR 119(2) ("Failure to observe directory time
                intervals may result in contempt of the appropriate disciplinary board or
                hearing panel having jurisdiction, but will not justify abatement of any
                disciplinary investigation or proceeding.").

SUPREME COURT
       OF
     NEVADA
                                                      4
10 I947A
                               We hereby suspend Jerry Donohue from the practice of law in
                   Nevada for a period of one year commencing from the date of this order.
                   Donohue shall (1) complete six hours of CLE on law office management
                   and six hours of CLE on ethics, in addition to the hours of CLE he is
                   ordinarily required to complete; (2) pay restitution in the amounts of $925
                   to Atkins-St. Rose, $2,500 to Silva, and $580 to Hanson, prior to applying
                   for reinstatement; and (3) pay the costs of the bar proceedings, excluding
                   staff salaries, within 30 days of invoicing from the State Bar of Nevada.
                   The parties shall comply with SCR 115 and SCR 121.1.
                               It is so ORDERED.


                                                         czcir
                                           Parraguirre


                                              Cl.                                       Cl.
                   Hardesty


                                                                                        Cl.
                   Cherr                                         Saitta



                   Gibbons




                   cc: Chair, Southern Nevada Disciplinary Board
                        David Lee Phillips & Associates
                        Kimberly K. Farmer, Executive Director, State Bar of Nevada
                         C. Stanley Hunterton, Bar Counsel, State Bar of Nevada
                        Perry Thompson, Admissions Office, U.S. Supreme Court

SUPREME COURT
      OF
    NEVADA
                                                         5
(0) 1947A 44S7ip